DETAILED ACTION

This office action is a response to the application filed on 07/19/2021, which is a continuation of application 16/513,528 filed on 7/16/2019.  Application 16/513,528 claims priority from the following provisional applications: 62/857,494 filed on 6/5/2019, 62/853/897 filed on 5/29/2019, 62/819,900 filed on 3/18/2019, 62/817,699 filed on 3/13/2019, 62/785,166 filed on 12/26/2018, and 62/700,437 filed on 7/19/2018. Claims 1-16 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 13-14 and 17 of U.S. Patent No. 11071000. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are obvious variation of claims of the Patent.
Regarding claims 1-5, 7-13 and 15-16, the Patent discloses as set forth below.

Claims of Instant Application (17/443,014)
Claims of Patent (11071000)
1. A user equipment (UE) in a wireless communication system, the UE comprising:
a transceiver configured to receive, from a base station (BS), a message including at least one measurement object (MO); and
at least one processor configured to:
identify, based on the at least one MO, at least one modulo value for synchronization signals and physical broadcast channel (SS/PBCH) blocks, and at least one bitmap indicating indices of the SS/PBCH blocks,
identify a set of SS/PBCH block locations based on the at least one modulo value and the at least one bitmap; and
perform radio resource management (RRM) measurement based on the identified set of SS/PBCH block locations,
wherein the transceiver is further configured to transmit, to the BS via an uplink channel, a measurement report message including a result of the RRM measurement.
 1. A user equipment (UE) in a wireless communication system, the UE comprising:
a transceiver configured to receive, from a base station (BS), a set of radio resource control (RRC) parameters comprising at least one measurement object (MO); and
at least one processor operably connected to the transceiver, the at least one processor configured to:
identify, based on the at least one MO, at least one modulo value for synchronization signals and physical broadcast channel (SS/PBCH) blocks, and at least one bitmap indicating indices of the SS/PBCH blocks,
identify a set of SS/PBCH block locations based on the at least one modulo value and the at least one bitmap, and
determine whether to perform radio resource management (RRM) measurement on the identified set of SS/PBCH block locations, wherein:
the RRM measurement is performed on an SS/PBCH block location of the set of SS/PBCH block locations, if an index of the SS/PBCH block location after performing a modulo operation based on the identified at least one modulo value is the same as one of the indices of SS/PBCH blocks indicated by the at least one bitmap, or
the RRM measurement is not performed on the SS/PBCH block location of the set of SS/PBCH block locations, if the index of the SS/PBCH block location after performing the modulo operation based on the identified at least one modulo value is not the same as one of the indices of SS/PBCH blocks indicated by the at least one bitmap,
wherein the transceiver is further configured to transmit, to the BS via an uplink channel, a measurement report message including a result of the RRM measurement.
2. The UE of claim 1, wherein the at least one processor is configured to:
identify the indices of the SS/PBCH blocks based on the at least one bitmap, and
identify an index of each SS/PBCH block location included in the set of SS/PBCH block locations according to a modulo operation performed using the indices of the SS/PBCH blocks and the identified modulo value.
See claim 1. 
3. The UE of claim 2, wherein the index of each SS/PBCH block location after performing the modulo operation based on the identified modulo value is the same as one of the indices of SS/PBCH blocks.
See claim 1. 
4. The UE of claim 1, wherein each of the at least one modulo value corresponds to 1, 2, 4, or 8.
2. The UE of claim 1, wherein each of the at least one modulo value is derived from {1, 2, 4, 8}.
5. The UE of claim 1, wherein the at least one processor is further configured to:
receive a received signal strength indicator measurement timing configuration (RMTC) including information on a subcarrier spacing and cyclic prefix for received signal strength indicator (RSSI) measurement; and
perform the RSSI measurement based on the RMTC.
5. The UE of claim 1, wherein:
the at least one processor is further configured to identify, based on the at least one MO, at least one receive signal strength indicator measurement timing configuration (RMTC) for receive signal strength indicator (RSSI) measurement; and
the RMTC includes a measurement unit associated with a numerology including a cyclic prefix length and a subcarrier spacing.
7. The UE of claim 1, wherein:
the at least one processor is further configured to perform a RSSI measurement over each subband within a cell, and the each subband corresponds to a 20 MHz bandwidth.
6. The UE of claim 5, wherein each of the at least one RMTC is determined for a sub-band with a 20 MHz bandwidth for a cell belonging to the BS.
8. The UE of claim 1, wherein the at least one MO is included in a set of radio resource control (RRC) parameters.
See Claim 1. 
9. A method for operating a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station (BS), a message including at least one measurement object (MO);
identifying, based on the at least one MO, at least one modulo value for synchronization signals and physical broadcast channel (SS/PBCH) blocks, and at least one bitmap indicating indices of the SS/PBCH blocks,
identifying a set of SS/PBCH block locations based on the at least one modulo value and the at least one bitmap; and
performing radio resource management (RRM) measurement based on the identified set of SS/PBCH block locations,
transmitting, to the BS via an uplink channel, a measurement report message including a result of the RRM measurement.
13. A method of a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station (BS), a set of radio resource control (RRC) parameters comprising at least one measurement object (MO);
identifying, based on the at least one MO, at least one modulo value for synchronization signals and physical broadcast channel (SS/PBCH) blocks, and at least one bitmap indicating indices of the SS/PBCH blocks;
identifying a set of SS/PBCH block locations based on the at least one modulo value and the at least one bitmap;
determining whether to perform radio resource management (RRM) measurement on the identified set of SS/PBCH block locations, wherein:
the RRM measurement is performed on an SS/PBCH block location of the set of SS/PBCH block locations, based on a determination that an index of the SS/PBCH block location after performing a modulo operation based on the identified at least one modulo value being the same as one of the indices of SS/PBCH blocks indicated by the at least one bitmap, or
the RRM measurement is not performed on the SS/PBCH block location of the set of SS/PBCH block locations, based on a determination that the index of the SS/PBCH block location after performing the modulo operation based on the identified at least one modulo value not being the same as one of the indices of SS/PBCH blocks indicated by the at least one bitmap; and
transmitting, to the BS via an uplink channel, a measurement report message including a result of the RRM measurement.
10. The method of claim 9, further comprising:
identifying the indices of the SS/PBCH blocks based on the at least one bitmap; and
identifying an index of each SS/PBCH block location included in the set of SS/PBCH block locations according to a modulo operation performed using the indices of the SS/PBCH blocks and the identified modulo value.
See claim 13. 
11. The method of claim 10, wherein the index of each SS/PBCH block location after performing the modulo operation based on the identified modulo value is the same as one of the indices of SS/PBCH blocks.
See Claim 13.
12. The method of claim 9, wherein each of the at least one modulo value corresponds to 1, 2, 4, or 8.
14. The method of claim 13, wherein each of the at least one modulo value is derived from {1, 2, 4, 8}.
13. The method of claim 9, further comprising:
receiving a received signal strength indicator measurement timing configuration (RMTC) including information on a subcarrier spacing and cyclic prefix for received signal strength indicator (RSSI) measurement; and
performing the RSSI measurement based on the RMTC.
17. The method of claim 13, further comprising identifying, based on the at least one MO, at least one receive signal strength indicator measurement timing configuration (RMTC) for receive signal strength indicator (RSSI) measurement, wherein:
the RMTC includes a measurement unit associated with a numerology including a cyclic prefix length and a subcarrier spacing; and
each of the at least one RMTC is determined for a sub-band with a 20 MHz bandwidth for a cell belonging to the BS.
15. The method of claim 9, further comprising:
performing a RSSI measurement over each subband within a cell, and
the each subband corresponds to a 20 MHz bandwidth.
See claim 17. 
16. The method of claim 9, wherein the at least one MO is included in a set of radio resource control (RRC) parameters.
See claim 13. 


Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of receiving a measurement object from a base station, identifying a modulo value for SS/PBCH blocks and a bitmap indicating indices of the SS/PBCH blocks, identifying a set of SS/PBCH block locations based on a modulo value and the bitmap, performing resource management measurement based on the SS/PBCH locations, and transmitting a measurement report to the base station. 
These features are similar to the Patent claim 1 features of receiving a set of RRC parameters comprising a measurement object, identifying a modulo value for the SS/PBCH blocks and a bitmap indicating indices of the SS/PBCH blocks, identifying a set of SS/PBCH block locations based on the modulo value and the bitmap; determining to perform radio resource management measurement of the set of SS/PBCH locations based on SS/PBCH location after performing modulo operation, and transmitting a measurement report to the base station. Therefore, the instant application claim 1 is an obvious variation of claim 1 of the Patent and is not patentably distinct from claim 1 of the Patent.
Independent claim 9 is related to a method for operating a UE with same features as claim 1. This claims is also an obvious variation of claim 13 of the Patent for the same reasons mentioned as claim 1 (also see the table above).
Similarly, dependent claims 2-5, 7-8, 10-13 and 15-16 are not patentably distinct from claims 1-2, 5-6, 13-14 and 17 of the Patent (see table above). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-10, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura et al. (US 2020/0195358; provided in Applicant’s IDS dated 10/22/2021, hereinafter Yokomakura) in view of Nokia et al. (Remaining Details on Mobility Measurements: R1-1800807, 3GPP TSG-RAN WG1 NR AH #18-01; provided in Applicant’s IDS dated 10/22/2021; hereinafter Nokia).

Regarding claim 1, Yokomakura discloses a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver configured to receive, from a base station (BS), a message including at least one measurement object (MO) [Terminal may receive measurement object and perform measurements accordingly (Yokomakura paragraph 0178). Yokomakura further discloses that the terminal measures parameters such as RSRP, RSRQ, etc. based on synchronization signal (Yokomakura paragraph 0125). Yokomakura Figure 12 discloses a terminal which includes transmitter/receiver, controller, etc. (Yokomakura Figure 12, paragraphs 0190-0207)]; and at least one processor configured to:
Identify, based on the at least one MO, at least one modulo value for synchronization signals and physical broadcast channel (SS/PBCH) blocks, and at least one bitmap indicating indices of the SS/PBCH blocks [Yokomakura Figures 7 and 9 disclose examples of synchronization signal and PBCH blocks where the blocks are mapped to the slots (Yokomakura Figures 7, 9, paragraph 0139). A bitmap may be used to indicate time positions for the synchronization blocks (Yokomakura paragraphs 0143, 0169)],
Identify a set of SS/PBCH block locations based on the at least one modulo value and the at least one bitmap [The terminal assumes time positions based on the bits for the synchronization blocks represented by using the bitmap (Yokomakura paragraph 0144); indicating identifying SS/PBCH block locations based on the bitmap. Yokomakura further discloses that the bits of MIB transmitted on PBCH are scrambled by a sequence, and may be initialized by a cell ID satisfying a modulo operation (Yokomakura paragraph 0148)]; and
Perform radio resource management (RRM) measurement based on the identified set of SS/PBCH block locations, wherein the transceiver is further configured to transmit, to the BS via an uplink channel, a measurement report message including a result of the RRM measurement [Yokomakura discloses that the terminal measures RSRP, RSRQ, etc. by RRM measurements based on synchronization blocks (paragraphs 0125, 0154); and reports back to the base station (Yokomakura paragraph 0187). A physical control channel may be used to transmit uplink information from terminal to the base station where the uplink information may include channel state information (i.e. terminal sends measurement reports via an uplink channel) (Yokomakura paragraph 0044)].
Yokomakura does not expressly disclose the features of identifying a modulo value for SS/PBCH blocks and identifying SS/PBCH block locations based on the modulo value.
However, in the same or similar field of invention, Nokia discloses that when considering SS block patterns for different subcarrier spacing, the end symbol for the block may vary as a function of the slot index. Using modulo of slot index, a symbol value M may be selected in order for UE to measure up to a certain point in a slot (see Nokia page 2, lines 1-12). Thus, a modulo for SS/PBCH blocks may be used to identify the locations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokomakura to have the features of identifying a modulo value for SS/PBCH blocks and identifying a set of SS/PBCH block locations based on the modulo value; as taught by Nokia. The suggestion/motivation would have been to provide flexibility for DL/UL data and for SS block transmission without affecting RSSI measurements (Nokia page 1, section 2.1 lines 24-27).

Regarding claim 2, Yokomakura and Nokia disclose the UE of claim 1. Yokomakura and Nokia further disclose wherein the at least one processor is configured to: identify the indices of the SS/PBCH blocks based on the at least one bitmap [Yokomakura Figures 7 and 9 disclose examples of synchronization signal and PBCH blocks where the blocks are mapped to the slots (Yokomakura Figures 7, 9, paragraph 0139). A bitmap may be used to indicate time positions/indices for the synchronization blocks (Yokomakura paragraphs 0143, 0169)], and
Identify an index of each SS/PBCH block location included in the set of SS/PBCH block locations according to a modulo operation performed using the indices of the SS/PBCH blocks and the identified modulo value [Nokia discloses that using modulo of slot index, a symbol value M may be selected in order for UE to measure up to a certain point in a slot (see Nokia page 2, lines 1-12)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 4, Yokomakura and Nokia disclose the UE of claim 1. Yokomakura and Nokia further disclose wherein each of the at least one modulo value corresponds to 1, 2, 4, or 8 [see Nokia page 2 lines 1-12; Using modulo of slot index, a symbol value M may be selected in order for UE to measure up to a certain point in a slot. Modulo value may correspond to 2]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 5, Yokomakura and Nokia disclose the UE of claim 1. Yokomakura and Nokia further disclose wherein the at least one processor is further configured to: receive a received signal strength indicator measurement timing configuration (RMTC) including information on a subcarrier spacing and cyclic prefix for received signal strength indicator (RSSI) measurement; and perform the RSSI measurement based on the RMTC [Yokomakura discloses that the UE may be configured with RSSI and channel occupancy measurement timing configuration (RMTC) (Yokomakura paragraph 0300) and performs RSSI measurements accordingly (Yokomakura paragraph 0302). RMTC supports flexible numerology (i.e. subcarrier spacing/CP) and multiple RSSI measurement results reporting (Yokomakura paragraphs 0303 and 0305)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 7, Yokomakura and Nokia disclose the UE of claim 1. Yokomakura and Nokia further disclose wherein: the at least one processor is further configured to perform a RSSI measurement over each subband within a cell, and the each subband corresponds to a 20MHz bandwidth [Yokomakura discloses that a UE may be configured one or multiple RMTCs for a cell , wherein each RMTC may correspond to a sub-band of 20 MHz (Yokomakura paragraph 0315)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 8, Yokomakura and Nokia disclose the UE of claim 1. Yokomakura and Nokia further disclose wherein the at least one MO is included in a set of radio resource control (RRC) parameters [Yokomakura discloses that the terminal measures parameters such as RSRP, RSRQ, etc. based on synchronization signal (Yokomakura paragraph 0125), which can be indicated by RRC signaling (Yokomakura paragraph 0128)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 9, Yokomakura discloses a method for operating a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station (BS), a message including at least one measurement object (MO) [Terminal may receive measurement object and perform measurements accordingly (Yokomakura paragraph 0178). Yokomakura further discloses that the terminal measures parameters such as RSRP, RSRQ, etc. based on synchronization signal (Yokomakura paragraph 0125)],
Identifying, based on the at least one MO, at least one modulo value for synchronization signals and physical broadcast channel (SS/PBCH) blocks, and at least one bitmap indicating indices of the SS/PBCH blocks [Yokomakura Figures 7 and 9 disclose examples of synchronization signal and PBCH blocks where the blocks are mapped to the slots (Yokomakura Figures 7, 9, paragraph 0139). A bitmap may be used to indicate time positions for the synchronization blocks (Yokomakura paragraphs 0143, 0169)],
Identifying a set of SS/PBCH block locations based on the at least one modulo value and the at least one bitmap [The terminal assumes time positions based on the bits for the synchronization blocks represented by using the bitmap (Yokomakura paragraph 0144); indicating identifying SS/PBCH block locations based on the bitmap. Yokomakura further discloses that the bits of MIB transmitted on PBCH are scrambled by a sequence, and may be initialized by a cell ID satisfying a modulo operation (Yokomakura paragraph 0148)]; and
Performing radio resource management (RRM) measurement based on the identified set of SS/PBCH block locations, transmitting, to the BS via an uplink channel, a measurement report message including a result of the RRM measurement [Yokomakura discloses that the terminal measures RSRP, RSRQ, etc. by RRM measurements based on synchronization blocks (paragraphs 0125, 0154); and reports back to the base station (Yokomakura paragraph 0187). A physical control channel may be used to transmit uplink information from terminal to the base station where the uplink information may include channel state information (i.e. terminal sends measurement reports via an uplink channel) (Yokomakura paragraph 0044)].
Yokomakura does not expressly disclose the features of identifying a modulo value for SS/PBCH blocks and identifying SS/PBCH block locations based on the modulo value.
However, in the same or similar field of invention, Nokia discloses that when considering SS block patterns for different subcarrier spacing, the end symbol for the block may vary as a function of the slot index. Using modulo of slot index, a symbol value M may be selected in order for UE to measure up to a certain point in a slot (see Nokia page 2, lines 1-12). Thus, a modulo for SS/PBCH blocks may be used to identify the locations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokomakura to have the features of identifying a modulo value for SS/PBCH blocks and identifying a set of SS/PBCH block locations based on the modulo value; as taught by Nokia. The suggestion/motivation would have been to provide flexibility for DL/UL data and for SS block transmission without affecting RSSI measurements (Nokia page 1, section 2.1 lines 24-27).

Regarding claim 10, Yokomakura and Nokia disclose the method of claim 9. Yokomakura and Nokia further disclose regarding identifying the indices of the SS/PBCH blocks based on the at least one bitmap [Yokomakura Figures 7 and 9 disclose examples of synchronization signal and PBCH blocks where the blocks are mapped to the slots (Yokomakura Figures 7, 9, paragraph 0139). A bitmap may be used to indicate time positions/indices for the synchronization blocks (Yokomakura paragraphs 0143, 0169)]; and
Identifying an index of each SS/PBCH block location included in the set of SS/PBCH block locations according to a modulo operation performed using the indices of the SS/PBCH blocks and the identified modulo value [Nokia discloses that using modulo of slot index, a symbol value M may be selected in order for UE to measure up to a certain point in a slot (see Nokia page 2, lines 1-12)]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 12, Yokomakura and Nokia disclose the method of claim 9. Yokomakura and Nokia further disclose wherein each of the at least one modulo value corresponds to 1,2, 4, or 8 [see Nokia page 2 lines 1-12; Using modulo of slot index, a symbol value M may be selected in order for UE to measure up to a certain point in a slot. Modulo value may correspond to 2]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 13, Yokomakura and Nokia disclose the method of claim 9. Yokomakura and Nokia further disclose regarding receiving a received signal strength indicator measurement timing configuration (RMTC) including information on a subcarrier spacing and cyclic prefix for received signal strength indicator (RSST) measurement; and performing the RSSI measurement based on the RMTC [Yokomakura discloses that the UE may be configured with RSSI and channel occupancy measurement timing configuration (RMTC) (Yokomakura paragraph 0300) and performs RSSI measurements accordingly (Yokomakura paragraph 0302). RMTC supports flexible numerology (i.e. subcarrier spacing/CP) and multiple RSSI measurement results reporting (Yokomakura paragraphs 0303 and 0305)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 15, Yokomakura and Nokia disclose the method of claim 9. Yokomakura and Nokia further disclose regarding performing a RSSI measurement over each subband within a cell, and
the each subband corresponds to a 20MHz bandwidth [Yokomakura discloses that a UE may be configured one or multiple RMTCs for a cell , wherein each RMTC may correspond to a sub-band of 20 MHz (Yokomakura paragraph 0315)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 16, Yokomakura and Nokia disclose the method of claim 9. Yokomakura and Nokia further disclose wherein the at least one MO is included in a set of radio resource control (RRC) parameters [Yokomakura discloses that the terminal measures parameters such as RSRP, RSRQ, etc. based on synchronization signal (Yokomakura paragraph 0125), which can be indicated by RRC signaling (Yokomakura paragraph 0128)]. In addition, the same motivation is used as the rejection of claim 9. 


Allowable Subject Matter

Claims 3, 6, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 11 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the index of each SS/PBCH block location after performing the modulo operation based on the identified modulo value is the same as one of the indices of SS/PBCH blocks; in combination with all other limitations in the base claim and any intervening claims.
Claims 6 and 14 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of performing a received signal strength indicator (RSSI) measurement within a RSSI measurement duration determined based on a received signal strength indicator measurement timing configuration (RMTC) when a configured numerology associated to a configured RMTC is not aligned with a numerology determined based on the RMTC; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414